DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 11, and 13-15 in the reply filed on 10/14/2021 is acknowledged.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Application
The status of the claims stands as follows:
Pending claims: 1-9, 11, and 13-24
Withdrawn claims: 16-24
Claims currently under consideration: 1-9, 11, and 13-15
Currently rejected claims: 1-9, 11, and 13-15
Allowed claims: None

Claim Objections
Claim 15 is objected to because of the following informalities: step (iv) erroneously repeats “milk saccharide-containing”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1).
Regarding claim 1, Jost et al. discloses a method of producing a nutritional product (P1, L3-L5), the method comprising the steps of:
providing a milk feed (P2, L20-L24),
subjecting the milk feed to microfiltration (P2, L25-L27) to provide an MF retentate enriched with micellar casein and an MF permeate enriched with serum proteins (P3, L1-L4; P3, L18),
subjecting the MF permeate to electrodialysis (P2, L27-L29) to obtain a demineralized milk-saccharide-containing milk serum protein product that has a reduced level of calcium, magnesium, and phosphorus (P4, L12-L19; P9, Table 3, where calcium, magnesium, and phosphorus concentrations in ED Permeate Example 1 are lower than the respective concentrations in the corresponding Permeate Example 1 column of Table 2 on P8), and
adding a casein source to the product to obtain the nutritional product (P2, L31 – P2a, L2),
wherein the streams following the microfiltration step are not subjected to ultrafiltration that separates the milk serum protein from milk saccharide (P2a, L13-L15, where ultrafiltration is only occurs in a preferred embodiment, effectively indicating its omission in other embodiments, MPEP 2123 II).
Jost et al. does not disclose the step of subjecting the MF permeate to nanofiltration using a membrane that allows the passage of monovalent ions but retains milk saccharides to obtain an NF retentate and an NF permeate.
However, Tikanmaki et al. discloses a similar milk filtration/fractionation process ([0001]), wherein a MF permeate is subjected to ultrafiltration and then the UF permeate is 
It would have been obvious to one having ordinary skill in the art to incorporate a nanofiltration step into the method of Jost et al. between the microfiltration and electrodialysis steps. Tikanmaki et al. cites Jost et al. (as WO 00/30461) and indicates the method of Tikanmaki et al. improves upon that of Jost et al. by substituting a nanofiltration step in place of electrodialysis ([0006]-[0007]). Since Tikanmaki et al. indicates that nanofiltration removes “other small compounds” in addition to milk minerals, a skilled practitioner would be motivated to perform the nanofiltration step of Tikanmaki et al. in addition to the electrodialysis step when performing the method of Jost et al. in order to further manipulate and fine-tune the milk product composition, especially since Jost et al. indicates the product is standardized in trace elements after electrodialysis (P5, L12-L13). Also, MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious. Therefore, the claimed step of subjecting the MF permeate to nanofiltration using a membrane that allows the passage of monovalent ions but retains milk saccharides to obtain an NF retentate and an NF permeate prior to the electrodialysis step would be obvious.
As for claim 2, Jost et al. discloses the milk feed may be bovine milk (P2a, L3-L4). Tikanmaki discloses bovine milk ([0021]) having a lactose concentration of 4.64% ([0064], Table 2), which would be comparable to the milk of Jost et al. The claimed range of 1-10% (w/w) milk saccharide in the milk feed would thus be obvious.
As for claim 3, Jost et al. discloses the milk feed may be bovine milk (P2a, L3-L4). Tikanmaki discloses bovine milk ([0021]) having a protein concentration of 3.40% ([0064], 
As for claim 4, Jost et al. discloses the milk feed as comprising whole milk or skim milk (P2a, L5-L6).
As for claim 5, both references disclose ultrafiltration steps at various points in the methods (Jost et al., P2a, L13-L15; Tikanmaki et al., [0007], [0017]), where a skilled practitioner could readily determine the components that would be separated into a UF retentate and permeate. Performance of an ultrafiltration step on the starting milk material of Jost et al., wherein the method proceeds with at least a portion of the UF milk retentate would thus be obvious.
As for claim 7, Jost et al. discloses the product as having a pH of 6.5 after electrodialysis (P4, L36-L37). Adjusting the feed material to have a comparable pH value prior to electrodialysis would be obvious, which renders the claimed range of 5.5-7.0 for the NF retentate obvious.
As for claim 9, Jost et al. discloses the product as containing a total amount of calcium of at most 1.0% (w/w total solids) (P9, Table 3, ED Permeate Example 1).
As for claim 11, Jost et al. discloses the casein source as being MF retentate of milk (P2, L31 – P2a, L2).
As for claim 13, Jost et al. discloses the serum product and casein source as being mixed so as to obtain a weight ratio between milk serum protein and casein in the range of 50:50-70:30 (P10, L29-L31).
As for claim 14, Jost et al. discloses the nutritional product as being an organic product (P2, L12-L15, where production of the product from a whey-derived lactic raw material suggests no ingredients are added that would render the product not being classifiable as organic).
Regarding claim 15, Jost et al. discloses a method of producing a demineralized, milk-saccharide-containing milk serum protein product, the method comprising the steps of:
providing a milk feed (P2, L20-L24),
subjecting the milk feed to microfiltration (P2, L25-L27) to provide an MF retentate and an MF permeate (P3, L1-L4; P3, L18), and
subjecting the MF permeate to electrodialysis (P2, L27-L29) to obtain the demineralized milk-saccharide-containing milk serum protein product (P4, L12-L19),
wherein the streams following the microfiltration step are not subjected to ultrafiltration that separates the milk serum protein from milk saccharide (P2a, L13-L15, where ultrafiltration is only occurs in a preferred embodiment, effectively indicating its omission in other embodiments, MPEP 2123 II).
Jost et al. does not disclose the step of subjecting the MF permeate to nanofiltration to obtain an NF retentate and an NF permeate.
However, Tikanmaki et al. discloses a similar milk filtration/fractionation process ([0001]), wherein a MF permeate is subjected to ultrafiltration and then the UF permeate is subjected to nanofiltration ([0016]-[0018]) in order to remove “milk minerals and other small molecule compounds”, where the nanofiltration retentate comprises milk saccharides ([0033]).
It would have been obvious to one having ordinary skill in the art to incorporate a nanofiltration step into the method of Jost et al. between the microfiltration and electrodialysis steps. Tikanmaki et al. cites Jost et al. (as WO 00/30461) and indicates the method of Tikanmaki prima facie obvious, such that performing nanofiltration (which is taught as being a substitute of electrodialysis) together with electrodialysis would be obvious. Therefore, the claimed step of subjecting the MF permeate to nanofiltration to obtain an NF retentate and an NF permeate prior to the electrodialysis step would be obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1) as applied to claim 1 above, and further in view of Sugawara et al. (U.S. 2009/0017176 A1).
Regarding claim 6, Jost et al. and Tikanmaki et al. disclose the method of claim 1. Jost et al. also discloses that the MF permeate comprises 7.4% ash, 0.632% sodium, and 2.66% potassium all by dry matter weight (P8, L10, Table 2, Permeate Example 1). Tikanmaki et al. then discloses that the NF retentate comprises 0.72% ash and 19.53% dry matter ([0062], NF retentate), such that the ash content by weight of dry matter would be ~3.69%, which is roughly half the ash content in the MF permeate. Assuming the individual minerals would be reduced in comparable amounts, resulting in values of roughly 0.316% sodium and 1.33% potassium renders the claimed concentration ranges of at most 0.4% (w/w total solids) sodium and at most prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
The cited prior art does not disclose a total amount of chlorine of at most 0.8% (w/w total solids)
However, Sugawara et al. discloses that nanofiltration of milk reduces chloride ions by up to 70% ([0033]).
It would have been obvious to one having ordinary skill in the art to produce a product according to Jost et al. as modified by Tikanmaki et al. that contained a total amount of chlorine of at most 0.8% (w/w total solids). Tikanmaki et al. teaches that the nanofiltration removes “milk minerals and other small molecule compounds” ([0033]) but does not elaborate on what minerals are removed. A skilled practitioner would thus be motivated to consult Sugawara et al. for further clarification. Sugawara et al. discloses that chloride ion is undesirable in concentrated milk ([0007]) and that nanofiltration is suited for reducing its concentration ([0033]). As such, reduction of chlorine to any amount approaching 0% would be obvious, which renders the claimed ranged of at most 0.8% (w/w total solids) obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (NZ 511562 A (English version), which is equivalent to WO 00/30461) in view of Tikanmaki et al. (U.S. 2014/0302219 A1) as applied to claim 1 above, and further in view of Simova et al. (Simova, H., Kysela, V., and Cernin, A., “Demineralization of natural sweet whey by electrodialysis at pilot-plant scale,” Abstract, Desalination and Water Treatment, Vol. 14, p. 170-173, published online August 3, 2012).
Regarding claim 8, Jost et al. and Tikanmaki et al. disclose the method of claim 1.
The cited prior art does not disclose the electrodialysis as comprising an anionic exchange membrane having a perm-selectivity coefficient of citrate of at least 0.01.
However, Simova et al. discloses demineralization of whey with Ralex CMH-PES and AMH-PES membranes (Abstract).
It would have been obvious to one having ordinary skill in the art to utilize membranes such as those disclosed in Simova et al. when performing electrodialysis according to Jost et al. Jost et al. provides limited instruction regarding suitable types of electrodialysis membranes (P4, L12-L13), which would prompt a practitioner to consult Simova et al. for more detailed teaching. Since Simova et al. teaches that Ralex CMH-PES and AMH-PES membranes are suited for demineralization of whey (Abstract), a skilled practitioner would find the use of Ralex CMH-PES and AMH-PES membranes in performing electrodialysis on the product of Jost et al. to be obvious. The present specification indicates that Ralex AMH-PES membranes are anion exchange membranes that exhibit the claimed “perm-selectivity coefficient of citrate” of at least 0.01 (P23, L1-L27). Thus, because the use of Ralex AMH-PES membranes was determined to be obvious, the use of anion exchange membranes having a perm-selectivity coefficient of citrate of at least 0.01 would likewise be obvious to a skilled practitioner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793